UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— Cannabis Sativa, Inc. (Exact name of registrant as specified in its charter) ————— NEVADA 000-53571 20-1898270 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1646 W. Pioneer Blvd., Suite 120, Mesquite, Nevada89027 (Address of Principal Executive Office) (Zip Code) (702) 346-3906 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yes x No The number of shares of the issuer’s Common Stock outstanding as of May 15, 2015 is 16,037,238. INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheet – As of March 31, 2015 (Unaudited) and December 31, 2014 Condensed Consolidated Statements of Operations (Unaudited) – For the Three Months Ended March 31, 2015and 2014 Condensed Consolidated Statements of Cash Flows (Unaudited)– For the Three Months Ended March 31, 2015 and 2014 Notes to Condensed Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk Item 4. Controls and Procedures PART II – OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Mine Safety Disclosures Item 5. Other Information Item 6. Exhibits SIGNATURES INDEX PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CANNABIS SATIVA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net - - Employee advance - 13 Inventory Available-for-sale securities Prepaids Total Current Assets Property and equipment, net Intangibles, net Deposits Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts payable and accrued expenses $ $ Due to related parties - short term Accrued interest Total Current Liabilities Due to related parties - long term Total Liabilities Stockholders' Equity (Deficit) Preferred stock, $.001 par value, 5,000,000 shares authorized, None issued or outstanding - - Common stock, $.001 par value, 45,000,000 shares authorized, 16,037,238 and 15,114,738 issued and outstanding, respectively Accumulated other comprehensive income Non-controlling interest Additional paid-in capital Retained deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The Accompanying Notes are an Integral Part of these Condensed Consolidated Financial Statements INDEX CANNABIS SATIVA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended March 31, 2015 and 2014 (Unaudited) For the Three Months Ended March 31, 2015 For the Three Months Ended March 31, 2014 Revenues $ $ Cost of goods sold Gross profit ) General and administrative expenses Loss from operations ) ) Interest (expense) ) ) Income (loss) before income taxes ) ) Income taxes - - Net Loss ) ) (Income) loss attributable to non-controlling interest - - Net loss attributable to Cannabis Sativa, Inc. $ ) $ ) Net loss per common share Basic and diluted $ ) $ ) Weighted average common shares; basic and diluted The Accompanying Notes are an Integral Part of these Condensed Financial Statements INDEX CANNABIS SATIVA, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS For the Three Months Ended March 31, 2015 and 2014 (Unaudited) For the Three Months Ended March 31, 2015 For the Three Months Ended March 31, 2014 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization Contributed capital Stock issued for services - Amortization of prepaid - Amortization of note discount - Changes in assets and liabilities: Accounts receivable - ) Employee advance 13 ) Due from related party - ) Inventory 40 ) Prepaids - Deposits - ) Accounts payable and accrued expenses Accrued interest - Net cash used by operating activities ) ) Cash flows from investing activities: Purchase of fixed assets and intangibles ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Proceeds from related parties Payments to related parties ) - Net cash provided by financing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $
